425 F.2d 728
UNITED STATES of America, Plaintiff-Appellee,v.Allen BROWN, a/k/a Carl C. Moore, Defendant-Appellant.
No. 28801 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
May 1, 1970.

James A. Robbins, Jr., Rome, Ga., for defendant-appellant.
J. Owen Forrester, Jr., Asst. U. S. Atty., John W. Stokes, Jr., U. S. Atty., Atlanta, Ga., for plaintiff-appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
This case is placed on the Summary Calendar for disposition on the briefs and record pursuant to Rule 18 of this Court.


2
The trial judge conducted a hearing outside the presence of the jury and determined that incriminating in-custody statements made by appellant were admissible. The evidence fully supports the judge's conclusion.


3
Lengthy portions of the prosecutor's oral argument are said to give rise to reversible error. Only one statement was objected to, and the objection to that was sustained. The remaining portions of the argument were only in the most remote and strained sense expressions by the prosecutor of a personal opinion that appellant was guilty, and no objection was made thereto.


4
We find no error, and the conviction is affirmed.